I respectfully dissent from that portion of the majority opinion which overrules appellant's third assignment of error. As noted by the majority, Lorms, supra, sets forth the standard for reversal in cases of incomplete certified records. A finding for appellee was not required if the "omission `in no way prejudice[d] [appellee] in the presentation of [her] appeal.'"Lorms, supra, 48 Ohio St.2d at 155, 2 O.O.3d at 338,357 N.E.2d at 1068; Checker Realty Co. v. Ohio Real Estate Comm. (1974),41 Ohio App. 2d 37, 70 O.O.2d 46, 322 N.E.2d 139. The reasoning for this standard is set forth in Lorms, at 155, 2 O.O.3d at 338,357 N.E.2d at 1068, as follows:
"To rule that appellant must be granted a finding in his favor even though the omissions in the record are not prejudicial would require this court to ignore the statutory phase `adversely affected,' to apply a `technical and strict construction' of R.C. 119.12 which has been criticized in past cases, and to ignore that R.C. 119.12 is remedial in nature and should, therefore, be given a liberal construction designed to `assist the parties in obtaining justice' under R.C. 1.11. (SeeMcKenzie v. Racing Comm. [1966], 5 Ohio St. 2d 229, 231
[34 O.O.2d 463, 465, 215 N.E.2d 397, 399].)"
I believe, however, that the majority herein and the court below misapplied the above standard to the case sub judice.
Certified copies of the minutes in *Page 493 
question were not part of the original certified record and were not later submitted. The majority concludes that because the minutes were important to appellee's case, she was prejudiced by their absence. What the majority fails to consider with respect to appellant's third assignment of error is the non-certified copy of the minutes which was attached to a memorandum filed before the board. The copy was obviously a rough draft of the minutes; however, if it contained everything the official copy contains, appellee would not be prejudiced because the pertinent information would be before the court below for consideration as it was before the board. Under such circumstances the court below should not have entered a finding in favor of appellee.
Appellee contends, without any proof, that the official minutes may contain different information and that the draft minutes may be incomplete. It is impossible, from the record before us, to determine whether draft minutes are incomplete or contain different information. Therefore, I would remand to the trial court for a determination of whether the draft minutes are deficient, and, if so, whether the deficiencies are prejudicial to appellee. See Milford v. Ohio State Racing Comm. (Apr. 12, 1978), Hamilton App. No. C-77003, unreported. Only in the situation where there are deficiencies prejudicial to appellee should a finding be entered in her favor on the certification issue.